Citation Nr: 0811924	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for skin cancer, 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claims.

In January 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claim of service connection for skin cancer is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  Affording the veteran the benefit of the doubt, his 
current right ear hearing loss had its onset during active 
service.

2.  The veteran's tinnitus did not have its onset during 
active service or result from disease or injury in service.

3.  There is no competent evidence of record showing that the 
veteran currently suffers from PTSD.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2007).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2001); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Right ear hearing loss 

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

Post-service medical treatment records show that the veteran 
had been diagnosed as having bilateral hearing loss.  
Therefore, the first requirement for service connection for 
these claims, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for right ear 
hearing loss.  

The service medical records show that the veteran's right ear 
hearing was normal at separation.  There were no complaints, 
findings, or treatment of hearing loss during active service.  

In September 2005, the veteran was afforded a VA examination.  
At that time, the veteran reported having constant bilateral 
severe tinnitus for 35 years.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The veteran was diagnosed as 
having bilateral high frequency sensorineural hearing loss.  
The examiner opined that since the veteran had normal hearing 
in the right ear at separation, it was not likely that the 
hearing loss in the right ear was incurred in service.  

During the January 2008 personal hearing, the veteran stated 
that his hearing loss began during boot camp.  He was issued 
ear plugs that did not fit and, therefore, did not have 
proper ear protection while training with guns.  His hearing 
loss was exacerbated in Vietnam during fire fights.  Shortly 
following service, the veteran worked as a truck driver, 
which did not expose him to excess noise.  He testified that 
he underwent annual physical examinations as part of his 
employment that showed his progressively worsening hearing 
loss.  He has attempted to obtain those records, but was told 
by his employer that the physical reports were not available.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The September 2005 VA examiner 
provided a definitive opinion that the veteran's right ear 
hearing loss was not incurred in service as hearing in that 
ear was normal on separation.  The Board points out, however, 
that when audiometric test results at separation from service 
do not meet the regulatory requirements for establishing a 
"disability" at that time, the veteran may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  See Hensley, supra.  

The veteran's account of noise exposure without hearing 
protection during service is credible, as is his statement 
that his post-service occupation did not result in much noise 
exposure and that he was diagnosed as having hearing loss in 
his right ear shortly after separation with his private 
employer.  In addition, the veteran was granted service-
connection for left ear hearing loss, which supports his 
contention that he had noise exposure during service.  In 
light of the above, the evidence is deemed to be at least in 
relative equipoise.  Thus, service connection for right ear 
hearing loss is warranted.

B.  Tinnitus

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
tinnitus.  

The service medical records show no evidence of tinnitus at 
separation.  There were no complaints, findings, or treatment 
of tinnitus during active service.  

In September 2005, the veteran was afforded a VA examination.  
At that time, the veteran reported having constant bilateral 
severe tinnitus for 35 years.  Following an examination, the 
examiner commented that since there was no mention of 
tinnitus in the service medical records, it was not possible 
to determine the ratio of possibility of the hearing loss 
incurring in service without resorting to speculation.  

There is no competent medical evidence of record showing that 
the veteran's tinnitus had its onset during active service or 
is related to any in-service disease or injury.  The service 
medical records do not show that the veteran had tinnitus in 
service.  The first medical evidence following service 
showing tinnitus was the September 2005 VA examination.  This 
was approximately 33 years after separation, and there is no 
record of tinnitus prior to that date as there are no 
treatment records associated to the record prior to that 
examination.  

Furthermore, there is no competent medical evidence linking 
the veteran's tinnitus to any in-service disease or injury.  
In fact, the VA examiner provided a definitive opinion that 
the veteran's current disability was not likely caused by any 
activity during service and finding that there was a link to 
service could not be made without resorting to speculation.  
The examiner provided a rationale and cited to specific 
evidence in the file as support for his opinion.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

During the January 2008 hearing, the veteran stated that his 
tinnitus was incurred in service.  Neither the Board nor the 
veteran or any other lay persons are competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
tinnitus to service, and the medical evidence of record does 
not otherwise demonstrate they are related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

C.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

In this case, the evidence shows that the veteran does not 
currently suffer from PTSD.  Service medical records are 
silent for complaints or treatment of any psychiatric 
disability.  Following service, the veteran was afforded a VA 
examination in December 2006 in connection with this claim.  
Following a review of the claims file and an examination, the 
veteran was diagnosed as having depressive disorder.  The 
examiner stated that the veteran was unable to identify an 
incident in combat or in service that qualified as trauma and 
lacked many of the criteria for a diagnosis of PTSD.  The 
opinion is found to be persuasive.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  In the absence of any competent 
evidence of current PTSD, the Board must conclude the veteran 
does not currently suffer from this disorder.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

The Board notes as an initial matter that the duty to notify 
and assist has been met to the extent necessary to grant the 
claim for service connection for right ear hearing loss.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  Thus, there is no prejudice to the veteran in 
deciding his claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2005.  An additional letter was sent 
in March 2006.  The claims were subsequently readjudicated in 
August 2006 and November 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities for the tinnitus and PTSD 
claims, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.


REMAND

During the January 2008 personal hearing, the veteran stated 
that he had been receiving private medical treatment for his 
skin cancer for about two or three years from Dr. Beauer who 
stated that there was a very good chance that Agent Orange 
caused his skin cancer.  These records should be obtained on 
remand.  38 C.F.R. § 3.159(c)(1).  If those records are 
obtained and they show current treatment for a skin 
condition, the veteran should be afforded a VA examination to 
determine the etiology of the condition.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. Beauer beginning from 2005.  If these 
records are not available, a negative 
reply is required.

2.  If and only if treatment records are 
received, the veteran should be afforded 
an appropriate VA examination to 
determine the current nature and likely 
etiology of any demonstrated skin 
condition.  All indicated testing in this 
regard should be performed and the claims 
folder should be made available to the 
examiner for review.  Based on the 
examination and review of the record, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any demonstrated skin 
disability is the result of disease or 
injury in service, to include exposure to 
herbicides, as claimed by the veteran.  
Complete rationale for all opinions 
expressed must be provided. 

3.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


